Order of the Supreme Court, New York County, entered in the office of the clerk on June 21, 1976 to the extent that it denied defendants’ motion to dismiss the complaint for insufficiency, unanimously affirmed. Respondents shall recover of appellants $60 costs and disbursements of this appeal. The complaint herein contains four causes of action as described by Special Term: the first is for breach of contract; the second for breach of contract and unfair competition; the third alleges a scheme to deprive plaintiffs of trade secrets and interference with their personnel; and the fourth alleges interference with an existing contract. The notice of motion *532contained a general attack upon the complaint in its entirety. Such a motion may be denied if at least one cause is sufficient (see 4 Weinstein-Korn-Miller, NY Civ Prac, par 3211.38, where, however, that rule is also criticized). Nevertheless, we agree with the court below that each cause of action was sufficiently pleaded. In addition, appellants’ criticism of the sufficiency of the entire complaint because of the nature of the ad damnum clause provides no ground for relief. "[T]he complaint will not be subject to dismissal if the demand asks for relief to which [plaintiff] is not entitled” as the demand for relief is not considered part of the statement of the cause of action (3 Weinstein-Korn-Miller, NY Civ Prac, par 3017.02). Concur—Markewich, J. P., Murphy, Birns, Capozzoli and Nunez, JJ.